Filed 1/14/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 3







Jeremy Maurice Johnson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150130







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, 308 DeMers Ave., P.O. Box 4, East Grand Forks, MN 56721-0004, for petitioner and appellant.



Gary E. Euren, Assistant State’s Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Johnson v. State

No. 20150130



Per Curiam.

[¶1]	Jeremy Maurice Johnson appeals from a district court judgment denying his application for post-conviction relief.  Johnson argues his sentence was illegally enhanced by a prior misdemeanor drug conviction.  We conclude the district court’s findings are supported by the evidence and we summarily affirm under N.D.R.App.P. 35.1(a)(2) and 35.1(a)(7).  
State v. Laib
, 2002 ND 95, ¶¶ 12-14, 644 N.W.2d 878.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers